131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James URSO, Plaintiff-Appellant,v.CITY OF RIDGECREST;  Randy Narramore, Police Chief;  RonaldStrand, Officer;  Brian Sandrini, Officer,Defendants-Appellees.
No. 96-15379.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 19, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-94-05894-OWW;  Oliver W. Wanger, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
James R. Urso appeals pro se the district court's summary judgment in favor of the City of Ridgecrest and police officers in Urso's 42 U.S.C. § 1983 police misconduct action.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, see Leer v. Murphy, 844 F.2d 628, 631 (9th Cir.1988), and we affirm.


3
Because Urso has failed to present on appeal any facts or legal argument regarding error by the district court, we deem Urso's claims abandoned.  See Fed.  R.App. P. 28(a)(4), (6);  Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (holding that issues not argued in opening brief are deemed abandoned), cert. denied, 118 S.Ct. 49 (1997);  Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1993) (same holding in pro se appeal).  We conclude that our refusal to review Urso's abandoned claims will not result in manifest injustice.  See id.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3